t c summary opinion united_states tax_court untayia l chizer petitioner v commissioner of internal revenue respondent docket no 7364-05s filed date untayia l chizer pro_se r scott shieldes for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to deductions for dependency_exemptions head_of_household filing_status the earned_income_credit and the additional_child_tax_credit the stipulated facts and exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioner resided in houston texas background during petitioner resided in a household with her mother father brother sister and her sister’s two children petitioner filed her federal_income_tax return for as head_of_household reported adjusted_gross_income of dollar_figure and claimed two dependency_exemptions cc and bd the earned_income_credit and the additional_child_tax_credit in a letter to respondent in petitioner stated that with regard to bd i do not have the documentation necessary to claim this person thus i am eliminating her as a dependent the letter enclosed a birth certificate for cc petitioner’s own statement that she paid for at least half of the support of my brother and a notarized statement from her mother to the effect the court only uses initials of minor children that for petitioner paid a portion of her brother’s support and provided him a place of residence petitioner also sent with the letter evidence that cc was enrolled in the lane school during part of grading period and all of grading period discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 dependency_exemption petitioner claimed deductions for two dependency_exemptions for which respondent disallowed in the notice_of_deficiency sec_151 allows a taxpayer to deduct an exemption_amount for each qualifying dependent whose income is under the exemption_amount a dependent means certain individuals including a brother over half of whose support for the year was received from or is treated as received from the taxpayer sec_152 to qualify for a dependency_exemption deduction a taxpayer must establish the total support cost expended on behalf of a claimed dependent from all sources for the year and demonstrate 2petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations the court concludes that sec_7491 does not apply here because petitioner has not produced any evidence that establishes the preconditions for its application that she provided more than half of this amount see 73_tc_963 56_tc_512 sec_1_152-1 income_tax regs the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each claimed dependent furnished by all sources during the year in issue must be established by competent evidence blanco v commissioner supra pincite sec_1_152-1 income_tax regs the amount of support that the claimed dependent received from the taxpayer is compared to the total amount of support the claimed dependent received from all sources sec_1_152-1 income_tax regs petitioner testified that i feel that i should claim my brother as a dependent when asked by the court for her proof of support petitioner replied well i don’t have that proof petitioner has already admitted that she has no proof of support for bd the court sustains respondent's determination that petitioner is not entitled to dependency_exemption deductions for head_of_household petitioner filed as a head_of_household for in the notice_of_deficiency respondent determined petitioner’s proper filing_status to be single sec_1 imposes a special tax_rate on individuals filing as heads of households head_of_household is defined in sec_2 as an unmarried individual who maintained as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode for specific family members see sec_2 a taxpayer is considered to be maintaining a household only if over half the cost of maintaining the household during the taxable_year is furnished by the taxpayer sec_2 petitioner produced no evidence to show that she provided over half the cost of maintaining the household during therefore respondent’s determination on this issue is sustained earned_income_credit petitioner claimed the earned_income_credit for taxable_year for two qualifying children respondent determined that petitioner is not entitled to the earned_income_credit for sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the credit allowed and sec_32 prescribes different percentages and amounts used to calculate the credit based on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children to be eligible to claim an earned_income_credit with respect to a qualifying_child a taxpayer must establish inter alia that the child bears a relationship to the taxpayer prescribed by sec_32 that the child meets the age requirements of sec_32 and that the child shares the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as prescribed by sec_32 under the relationship_test a brother would qualify if petitioner had shown that she cared for the child as her own child sec_32 petitioner has offered no evidence that she cared for her brother as if he were her own child although petitioner is not eligible to claim an earned_income_credit under sec_32 for a qualifying_child she may be an eligible_individual under sec_32 even if she does not have any qualifying children for a taxpayer is eligible under this subsection only if her adjusted_gross_income was less than dollar_figure revproc_2002_70 2002_2_cb_845 petitioner’s adjusted_gross_income was dollar_figure accordingly petitioner is not eligible for an earned_income_credit respondent’s determination on this issue is sustained additional_child_tax_credit for petitioner did not claim a child_tax_credit but she claimed an additional_child_tax_credit of dollar_figure respondent determined that petitioner is not entitled to an additional_child_tax_credit for sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 who has not attained the age of as of the close of the taxable_year and who bears a relationship to the taxpayer as prescribed by sec_32 sec_24 because petitioner has not shown that she is entitled to a deduction under sec_151 for a qualifying_child she is not entitled to a child_tax_credit the child_tax_credit is a nonrefundable personal credit that was added to the internal_revenue_code by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_796 with a provision for a refundable_credit the additional_child_tax_credit for families with three or more children for taxable years beginning after date the additional_child_tax_credit provision was amended to remove the restriction that only families with three or more children are entitled to claim the credit see sec_24 economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 sec c 115_stat_46 in the absence of other nonrefundable personal credits a taxpayer is allowed to claim a child_tax_credit in an amount that is the lesser_of the full child_tax_credit or the taxpayer’s federal_income_tax liability for the taxable_year see sec_26 if the child_tax_credit exceeds the taxpayer’s federal_income_tax liability for the taxable_year a portion of the child_tax_credit may be refundable as an additional_child_tax_credit under sec_24 because petitioner is not entitled to a child_tax_credit she is not entitled to an additional_child_tax_credit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
